Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 1 of 35




            EXHIBIT 16
        Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 2 of 35




                                       Federal Communications Commission
                                       Office of Engineering and Technology
                                                Laboratory Division


                                                                                                                 October 23, 2015



  RF EXPOSURE PROCEDURES AND EQUIPMENT AUTHORIZATION
        POLICIES FOR MOBILE AND PORTABLE DEVICES

Table of Contents

1. INTRODUCTION ...................................................................................................................... 3
2. GENERAL EQUIPMENT APPROVAL REQUIREMENTS .................................................... 3
3. GENERAL RF EXPOSURE POLICIES FOR EQUIPMENT AUTHORIZATION ................. 4
4. GENERAL RF EXPOSURE TEST GUIDANCE ...................................................................... 7
   4.1. General test requirements .................................................................................................... 7
   4.2. SAR test requirements for typical exposure conditions .................................................... 10
     4.2.1. Head exposure conditions ........................................................................................... 10
     4.2.2. Body-worn accessory exposure conditions ................................................................. 10
     4.2.3. Extremity exposure conditions ................................................................................... 11
     4.2.4. Transmitters implanted in the body of a user.............................................................. 12
   4.3. General SAR test exclusion guidance ............................................................................... 12
     4.3.1. Standalone SAR test exclusion considerations ........................................................... 12
     4.3.2. Simultaneous transmission SAR test exclusion considerations .................................. 13
   4.4. General SAR test reduction guidance ............................................................................... 15
     4.4.1. General SAR test reduction considerations ................................................................ 15
     4.4.2. Area scan based 1-g SAR estimation .......................................................................... 16
   4.5. SAR evaluation using numerical simulation ..................................................................... 17
5. RF EXPOSURE GUIDANCE FOR MODULES AND PERIPHERAL TRANSMITTERS ... 18
   5.1. RF exposure equipment approval considerations .............................................................. 18
   5.2. SAR evaluation of modules and peripheral transmitters used in portable device exposure
        conditions for standalone operations ................................................................................ 20
     5.2.1. General requirements .................................................................................................. 20
     5.2.2. SAR test and approval considerations ........................................................................ 20
     5.2.3. Other SAR test considerations .................................................................................... 21
     5.2.4. RF energy coupling enhancement considerations....................................................... 22
     5.2.5. OEM instructions ........................................................................................................ 22
   5.3. SAR evaluation of modules and peripheral transmitters used in portable exposure
        conditions for simultaneous transmission operations ....................................................... 23
6. SAR TEST GUIDANCE FOR UNIQUE HOSTS AND EXPOSURE CONDITIONS ........... 23
   6.1. Handheld push-to-talk (PTT) two-way radios................................................................... 23

                                                                              447498 D01 General RF Exposure Guidance v06
                                                                                                                   Page 1
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 3 of 35




   6.2. Wrist watch and wrist-worn transmitters .......................................................................... 23
   6.3. Low transmission duty factor devices ............................................................................... 24
   6.4. After-market accessories ................................................................................................... 24
   6.5. Other consumer electronic devices .................................................................................... 25
7. RF EXPOSURE EVALUATION GUIDANCE FOR MOBILE CONDITIONS .................... 25
   7.1. Transmitters used in mobile device exposure conditions for standalone operations ........ 25
   7.2. Transmitters used in mobile device exposure conditions for simultaneous transmission
        operations .......................................................................................................................... 27
Appendix A ................................................................................................................................... 29
   SAR Test Exclusion Thresholds for 100 MHz – 6 GHz and ≤ 50 mm ..................................... 29
Appendix B ................................................................................................................................... 30
   SAR Test Exclusion Thresholds for 100 MHz – 6 GHz and > 50 mm ..................................... 30
Appendix C ................................................................................................................................... 31
   SAR Test Exclusion Thresholds for < 100 MHz and < 200 mm .............................................. 31
Appendix D ................................................................................................................................... 32
   Applying Estimated SAR for Simultaneous Transmission SAR Test Exclusion .................... 32




                                                                                    447498 D01 General RF Exposure Guidance v06
                                                                                                                         Page 2
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 4 of 35




1. INTRODUCTION
This document is one of a collection of guidance publications referred to as the published RF exposure
KDB procedures.1 The procedures in the collection are:
a) Product related KDB publications: Mobile and Portable Devices (KDB 447498), Handsets &
   Accessories (KDB 648474), Laptop/Notebook/Netbook & Tablet Devices (KDB 616217), USB
   Dongles (KDB 447498), UMPC Mini-Tablets (KDB 941225), Occupational PTT Two-Way Radios
   (KDB 643646).
b) Wireless technology related KDB publications: 3GPP/3GPP2 Technologies (KDB 941225), 802.11
   (KDB 248227), WiMax (KDB 615223), Wireless Routers (KDB 941225), Wireless Power Transfer
   Applications (KDB 680106).
c) Test methodology related KDB publications: SAR Measurement and Reporting Requirements (KDB
   865664).
d) Equipment approval policy related KDB publications: Pre-Approval Guidance (PAG) Procedures and
   PAG List (KDB 388624), Permissive Change Policies (KDB 178919), Modular Approval Policies
   (KDB 996369), SAR Numbers Listing (KDB 690783), etc.
This guidance document KDB Publication 447498 D01 serves as an entry point for the RF exposure
guidance described in the collection of published RF exposure KDB procedures. It describes the general
RF exposure evaluation requirements and certain test guidance that may also be applicable for all the
other published RF exposure KDB procedures. In general, the published RF exposure KDB procedures
are applied in conjunction with other FCC rules, policies, and procedures to prepare devices for
equipment authorization according to the mobile device and portable device RF exposure requirements.
Guidance in the most recent revision of the published RF exposure KDB procedures and TCB workshop
updates,2 whichever is the latest at the time when device testing begins, must be applied. The guidance in
this document and the published RF exposure KDB procedures must be applied for equipment approval,
unless further guidance provided by the FCC is applied. For the devices and conditions that are on the
PAG List (KDB Publication 388624 D02), or when alternative procedures are applied, a PAG is required
before equipment approval.
When anything is unclear, clarifications can be obtained from the FCC Laboratory by submitting inquiries
to the KDB system. The FCC should also be contacted to determine if existing test guidance is sufficient
for evaluating new and evolving products and technologies. In some cases, when new test procedures are
under development, interim test guidance is often provided through TCB conference updates
(presentations) before KDB procedures are published.


2. GENERAL EQUIPMENT APPROVAL REQUIREMENTS
Applications for equipment authorization must meet all the requirements described in the applicable
published RF exposure KDB procedures, and all applicable equipment approval policy and procedure
documents. Unless specific guidance has been otherwise provided by the FCC, any applications for
devices that are categorically excluded from routine evaluation for RF exposure must also apply the
published RF exposure KDB procedures, according to the test exclusion provisions and measurement
requirements. When the published RF exposure KDB procedures are not fully applied, prior approval

1
  Guidance for RF exposure evaluation is available from the FCC website through Knowledge Database Publications
(KDB) at www.fcc.gov/labhelp. These are collectively referred to in this document as the published RF exposure
KDB procedures that provide RF exposure test and evaluation support for specific products, wireless technologies,
test methodologies, and equipment approval policies.
2
    See Telecommunication Certification Body (TCB) Presentations, https://www.fcc.gov/oet/ea/presentations.

                                                                   447498 D01 General RF Exposure Guidance v06
                                                                                                        Page 3
       Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 5 of 35



from the FCC is generally required before evaluating RF exposure compliance for equipment
certifications. All deviations from these requirements must be confirmed through KDB inquiries. For
applicants who want to apply alternative procedures, requesting substantial deviation(s) from the
published RF exposure KDB procedures, or for devices that require significant FCC staff involvement to
complete the review and approval process, the equipment approval is subject to PAG procedures. These
types of conditions are determined during the pre-TCB KDB inquiry process, when test requirements are
considered, and are applicable especially to new technologies and emerging products, or devices that
require substantial test and approval considerations by FCC staff.


3. GENERAL RF EXPOSURE POLICIES FOR EQUIPMENT AUTHORIZATION
a) The RF exposure guidelines adopted by the FCC are based on SAR and MPE limits. The basic
   restrictions for human exposure is defined by SAR limits. MPE limits are derived from the SAR
   limits, in terms of free-space field strength and power density. SAR compliance is determined using
   tissue-equivalent media, at the applicable test frequencies. For devices that operate at larger distances
   from persons, where there are minimal RF coupling interactions between a device and the user or
   nearby persons, the more complex SAR evaluation can be avoided by evaluating RF exposure
   compliance using MPE limits. The RF exposure evaluation requirements of §2.1091 for mobile
   device exposure conditions subject to MPE limits and §2.1093 for portable device exposure
   conditions subject to SAR limits are different. When both exposure conditions apply to a device,
   compliance is determined according to the rules and policies established for each exposure condition;
   for example, due to differences in maximum output power or antenna configurations as described
   below in 3) c) 2) and 3) c) 3). Equipment authorization for devices that are categorically excluded
   from routine evaluation for RF exposure, according to §§ 1.1307(b)(2), 2.1091(c) and 2.1093(c),
   should apply the test exclusion procedures in this document and other KDB publications to
   demonstrate compliance. When § 2.1091(d)(4) applies, i.e., there may be the potential for a device to
   operate in portable device exposure conditions, the SAR test exclusion provisions should be applied.
   For devices that do not qualify for RF exposure test exclusions, the RF exposure test reduction
   provisions in this document and the other published RF exposure KDB procedures should be applied
   to verify compliance, typically according to worst case test configurations.3 In some cases, the FCC
   may require RF exposure testing or analysis to be performed, based on the provisions of §§ 1.1307 (c)
   and (d).
b) Standalone and simultaneous transmission use conditions for mobile device and portable device
   exposure conditions must be determined according to the host platform and product operating
   configuration requirements. Transmitters approved only for use in standalone operations cannot be
   used in simultaneous transmission operations without further evaluation; this is typically
   accomplished through the test exclusion provisions or specific testing required for equipment
   approval. Except for transmitters that cannot operate in standalone configurations, when SAR
   measurement is required for simultaneous transmission conditions, approval for standalone use is
   required for each individual transmitter. For devices that do not support standalone transmission,
   there is no measured standalone SAR result to determine simultaneous transmission SAR test
   exclusion. The standalone SAR may be estimated according to procedures in 4.3.2 b) to determine
   simultaneous transmission SAR test exclusion; otherwise, the enhanced zoom scan measurement and
   volume scan post-processing procedures in KDB Publication 865664 D01 are required to determine
   SAR compliance. When transmitters are approved for use in dedicated host or product configurations,

3
  The test exclusion and test reduction procedures have been established to expedite equipment approvals. When a
device is categorically excluded from routine evaluation for RF exposure, and it does not qualify for RF exposure
test exclusion under the published RF exposure KDB procedures, the applicant or its test lab may submit a KDB
inquiry request with the necessary justifications to avoid the additional testing.

                                                                   447498 D01 General RF Exposure Guidance v06
                                                                                                        Page 4
       Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 6 of 35



   according to the specific standalone and simultaneous transmission conditions tested for compliance,
   additional approvals are normally required for the transmitters to be used in other host and product
   configurations.
c) Transmitter modules must be approved according to one of the following host platform exposure
   conditions, with respect to the product configurations tested or evaluated for equipment approval for
   incorporation in qualified host products. The approved host platform exposure condition(s) must be
   identified in the test reports and equipment certification records. When transmitter modules are
   incorporated in host devices that qualify for RF exposure test exclusion and no other testing or
   equipment approval is required, the standalone and simultaneous transmission configurations and test
   exclusion conditions must be fully documented by both the grantee and host integrator according to
   Class I permissive change requirements.
   1) Mobile exposure host platform evaluation procedures can be applied only if all transmitters in the
        host devices support mobile device exposure conditions. Transmitters and modules approved only
        for use in the mobile exposure host platform cannot operate in hosts and product configurations
        that require standalone or simultaneous transmission operations in portable device exposure
        conditions. The portable exposure host platform or the mixed mobile and portable exposure
        platform is required to support portable device exposure conditions in qualified host
        configurations.
   2) Portable exposure host platform evaluation procedures can be applied only if all transmitters in
        the host devices support portable exposure conditions. Transmitters and modules approved for
        use in the portable exposure host platform may be used for standalone operations in mobile
        exposure host platforms, without further equipment approval, only when the same identical
        transmitter and antenna required for portable device exposure conditions are used.4
   3) The mixed mobile and portable exposure host platform enables host devices to incorporate
        transmitters in qualified mobile device and portable device exposure conditions, for standalone
        and simultaneous transmission operations, by applying the published RF exposure KDB
        procedures required for the host product to address RF exposure compliance. Transmitters and
        modules approved for use in mixed mobile and portable exposure host platform may be used for
        standalone and simultaneous transmission operations in mobile device and/or portable device
        exposure conditions according to the approved operating configurations and exposure conditions
        in qualified host configurations supported by the test results and exclusion conditions. When the
        simultaneous transmission test exclusion for mobile device exposure in 7.2 applies, a transmitter
        or module approved for use in the portable exposure host platform may be used for simultaneous
        transmission operations in the mixed mobile and portable exposure host platform according to
        Class I permissive change requirements without further equipment approval. When tests are
        required to support additional antenna or host configurations, the results must be sufficiently
        conservative to demonstrate compliance for all standalone and simultaneous transmission
        operations required by the hosts and product configurations through subsequent Class II
        permissive changes.
d) Transmitters operating in consumer products must comply with the general population exposure
   limits required for mobile device and/or portable device RF exposure conditions as appropriate. The
   test configurations used to qualify for test exclusion or used for compliance testing must be
   sufficiently conservative for all required operations to demonstrate compliance. The devices and
   accessories should be tested for normal use without requiring specific user intervention to maintain
   compliance. All device operating instructions and installation requirements must be supported by the

4
 Any transmitter or antenna changes required to support mobile exposure host platform use configurations must also
satisfy portable exposure host platform requirements, and be addressed accordingly through Class II permissive
changes. Alternatively, the mixed mobile and portable exposure host platform should be applied.


                                                                  447498 D01 General RF Exposure Guidance v06
                                                                                                       Page 5
       Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 7 of 35



   test configurations and results. It is unacceptable to apply instructions as a substitute for providing
   test data. Caution statements or warning labels are only acceptable for alerting users to avoid
   exposures in certain unintended use conditions that are not required for normal operations.
e) Occupational exposure limits only apply to “work-related” use conditions. Users must be “fully
   aware of” and be able to “exercise control over” their exposure to qualify for the higher occupational
   exposure limits. Occupational exposure limits do not apply to consumer devices and radio services
   intended for supporting public networks or Part 15 unlicensed operations.5 When devices are
   authorized in accordance with the general population exposure limits, additional equipment approval
   is not required to satisfy occupational exposure requirements. Mandatory RF exposure training is
   required for workers to qualify devices for occupational exposure limits. When it can be demonstrated
   that users are required to adhere to the training instructions and are able to mitigate compliance
   concerns by applying the instructions, detailed training instructions incorporated in manuals in
   conjunction with conspicuous permanent labeling on the device may be considered as acceptable
   training to qualify workers to operate a device according to occupational exposure limits. The training
   information must be included in the equipment authorization application.
f) As required by §§ 2.1033(b)(3) and 2.1033(c)(3), users and installers shall be furnished with the
   required operating and installation instructions and, as appropriate, all persons who require such
   information to ensure or maintain compliance. These are reviewed for acceptance during equipment
   approval. The applicable instructions must be provided to installers, integrators, and end users to
   ensure proper installation and operation of the devices for meeting compliance.
   1) The instructions required for standalone products and modular transmitters are generally different
        due to varying host configurations; therefore, these must be considered differently, to ensure RF
        exposure compliance for both standalone and simultaneous transmission operations. User
        instructions must be sufficient for the typical consumers, who are generally unskilled, to install
        and operate the equipment to ensure RF exposure compliance. The acceptable host platform
        configurations and exposure conditions approved for a modular transmitter, including any
        restrictions, must be fully described in the equipment approval and required OEM integration
        instructions.
   2) When professional installation, OEM integration, or assembly by a third-party is expected, the
        installation instructions and assembly requirements approved for equipment authorization must be
        provided to the installers and integrators, to clearly identify the specific requirements necessary to
        maintain RF exposure compliance. The grantee of a transmitter, typically the manufacturer, is
        responsible for ensuring the installers and integrators have a clear understanding of the
        compliance requirements by including the required instructions and documentation with the
        product and, if necessary, to provide further support to fulfill grantee responsibilities for ensuring
        compliance. The installers and integrators must be fully informed of their obligations, and verify
        the resolution of any issues and concerns with each transmitter manufacturer or grantee. For
        transmitter modules, the different disclosures required for the entire supply chain to ensure
        compliance, including grantees of individual transmitters, host manufacturers, and OEM/ODM
        integrators, installers, as well as the end users, must be fully documented during equipment
        authorization.6


5
  When general population and occupational limits are required for the different transmitters within a host device,
due to radio service rules or are otherwise unclear, for example, LTE high power UE (user equipment) or U-NII
transmitters, a KDB inquiry is required for case-by-case consideration; especially on how to evaluate and determine
compliance for simultaneous transmission.
6
  User manuals, product integration or installation instructions and general disclosure conditions normally do not
qualify for confidentiality. The rules of confidentiality typically apply to product design details that are considered


                                                                     447498 D01 General RF Exposure Guidance v06
                                                                                                          Page 6
       Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 8 of 35




4. GENERAL RF EXPOSURE TEST GUIDANCE
4.1. General test requirements
a) The general SAR measurement concepts and test methodologies described in IEEE Std 1528-2013
   should be applied in conjunction with the published RF exposure KDB procedures to perform SAR
   measurements.7
b) As required by §§ 2.1091(d)(2) and 2.1093(d)(5), RF exposure compliance must be determined at the
   maximum average power level according to source-based time-averaging requirements to determine
   compliance for general population exposure conditions. Unless it is specified differently in the
   published RF exposure KDB procedures, these requirements also apply to test reduction and test
   exclusion considerations. Time-averaged maximum conducted output power applies to SAR and, as
   required by § 2.1091(c), time-averaged effective radiated power applies to MPE. When an antenna
   port is not available on the device to support conducted power measurement, such as for FRS (Part
   95) devices and certain Part 15 transmitters with built-in integral antennas, the maximum output
   power and tolerance allowed for production units should be used to determine RF exposure test
   exclusion and compliance.
c) SAR compliance for simultaneous transmission must be considered when the maximum duration of
   overlapping transmissions, including network hand-offs, is greater than 30 seconds. The simultaneous
   transmission SAR test exclusion procedures in 4.3.2 should be considered to streamline test
   requirements. When simultaneous transmission SAR evaluation is required to determine compliance
   the enlarged zoom scan measurement and volume scan post-processing procedures described in KDB
   Publication 865664 D01 must be applied.
d) Device test samples must have the same physical, mechanical, and thermal characteristics and
   operational tolerances expected for production units to ensure compliance. These factors often
   interact with each other and cannot be dealt with separately; therefore, they are considered
   collectively through testing representative device samples. Each device must be evaluated for SAR or
   MPE compliance in the required operating modes and test configurations, at the maximum rated
   output power and within the tune-up tolerance range specified for the product, but not more than 2 dB
   lower than the maximum tune-up tolerance limit.8 When tune-up tolerance is not required to be
   reported for equipment approval, RF exposure compliance must be determined using similar testing
   criteria, according to the highest maximum output power and tolerance allowed for production units.
   The maximum output power of production units should be within the tune-up tolerance range
   specified for the equipment certification. When the maximum output power of production units is
   lowered by widening the tune-up tolerance, additional testing may be necessary for the original test
   results to support compliance.
e) When SAR or MPE is not measured at the maximum power level allowed for production units, the
   results must be scaled to the maximum tune-up tolerance limit according to the power applied to the


as trade secrets. When applicable, such information may be included separately in the equipment approval and must
be properly referenced in the non-confidential documents.
7
  While the fundamental SAR measurement concepts described in IEEE Std 1528 are applicable, the test
requirements in the published RF exposure KDB procedures take precedence and must be applied, to address recent
generation products and wireless technologies test requirements.
8
  The range of expected maximum output power variations from the rated nominal maximum output power specified
for the product or wireless mode is referred to as the tune-up tolerance in this document. All devices must be tested
within the tune-up tolerance specification range.



                                                                   447498 D01 General RF Exposure Guidance v06
                                                                                                        Page 7
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 9 of 35



   individual channels tested to determine compliance. For SAR measurements, some SAR systems may
   have provisions to scale the measured results by means of “power scaling” to compute the 1-g SAR at
   a higher output power level. When simultaneous transmission applies, unless the SAR system has
   provisions to scale each enlarged zoom scan separately to account for maximum tune-up tolerance
   before the volume scan post-processing, the measured aggregate SAR must be scaled according to the
   sum of the differences between the maximum tune-up tolerance and actual power used to test each
   transmitter.9 When SAR or MPE is measured at or scaled to the maximum tune-up tolerance limit, the
   results are referred to as reported. At least, the highest reported results in each frequency band and all
   reported SAR or MPE results > 1.5 W/kg or within 5% of the applicable MPE limits, respectively,
   must be clearly documented in the test reports.10 The highest reported SAR results are identified on
   the grant of equipment authorization according to procedures in KDB Publication 690783 D01.11
   When an antenna port is not available on the device to support conducted power measurement and
   test software is used to establish transmitter power levels, the power level must be demonstrated and
   verified separately, according to design and component specifications and product development
   information; otherwise, a KDB inquiry is necessary.
f) The test separation distances required for a device to demonstrate SAR or MPE compliance must be
   sufficiently conservative to support the operational separation distances required by the device and
   its antennas and radiating structures. For devices such as tablets and transmitters embedded in
   keyboard sections of laptop computers that are typically used in close proximity to users, the test
   separation distance is determined by the smallest distance between the outer surface of the device and
   the user.12 For larger devices, as the antenna operational separation distance increases to where the
   SAR characteristics of the device and its antennas are not directly influenced by the user, such as
   antennas along the top and upper side edges of laptop computer displays or opposite and adjacent
   edges of tablets, the test separation distance is normally determined by the closest separation between
   the antenna and the user. When specific guidance is unavailable in the published RF exposure KDB
   procedures, these general criteria should be applied to determine the test separation distances
   required for SAR test reduction, exclusion, and measurements. For peripheral transmitters and
   modules where the final host configuration is not known and specific guidance is unavailable in the
   published RF exposure KDB procedures, the antenna to user separation distance should be applied to
   determine the SAR measurement and test exclusion requirements. When the test separation distance
   is specified as a “not to exceed” distance in the published RF exposure KDB procedures; for example,
   ≤ 5 mm, the operational separation distance of the host device cannot be less than the tested
   distance.13 For incorporation into different host products, the operational separation distance with
   respect to the outer housing or antenna, according to the above, must be greater than or equal to the
   test separation distance.
g) When the frequency channels required for SAR testing are not specified in the published RF exposure

9
 Scaling is applied to the measured data points in each enlarged zoom scan, before interpolation and extrapolation
are applied, to determine the adjusted SAR distribution before further volume scan post-processing.
10
   When different tune-up tolerances are specified for different wireless modes and operating configurations,
compliance must be determined separately according to the highest scaled results for each condition in each
frequency band.
11
  See KDB Publication 865664 D01. The Commission also applies appropriate measurement uncertainty
procedures when testing samples for compliance and comparing measured results to applicable limits.
12
     See 4.2.2 c) below for body-worn accessory SAR test configurations used by cellphones.
13
  In general, test separation distances specified in the published RF exposure KDB publications as less than or equal
to () a threshold distance should be treated as a “not to exceed distance,” where smaller test distances may be
necessary to satisfy more conservative exposure conditions.



                                                                    447498 D01 General RF Exposure Guidance v06
                                                                                                         Page 8
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 10 of 35



     KDB procedures, the following should be applied to determine the number of required test channels.
     The test channels should be evenly spread across the transmission frequency band of each wireless
     mode.14
                        
          Nc  Round 100 f high  f low  f c     f
                                                 0.5
                                                          c   / 100
                                                                       0.2
                                                                             ,
     where
         Nc is the number of test channels, rounded to the nearest integer,
         fhigh and flow are the highest and lowest channel frequencies within the transmission band,
    fc is the mid-band channel frequency,
    all frequencies are in MHz.
h) Depending on the operating frequency and required antenna test separation distance, antenna gain
   usually does not apply to portable exposure conditions. Near-field exposure conditions can be highly
   dependent on the RF current distribution characteristics of individual transmitters, antennas, and host
   device configurations, which are not directly related to the far-field antenna gain. Except when it is
   specified in the published RF exposure KDB procedures for certain very low SAR conditions, it
   would be inappropriate to assume that lower gain antennas always produce lower SAR, or that testing
   is not required. Unless it can be demonstrated that the physical, mechanical, RF performance, SAR,
   and radiating characteristics are the same, within acceptable tolerances, and the highest reported SAR
   for the original antenna is < 0.8 W/kg, similar antennas must be considered separately to determine
   SAR compliance.15
i) A KDB inquiry is required to determine simultaneous transmission SAR test exclusion and SAR
   measurement requirements for the following conditions:
   1) When coherent signals are involved in the simultaneous transmission, such as certain phased
        array, beam-forming, or similar configurations.16
   2) When SAR is measured with MIMO chains transmitting simultaneously in a single measurement
        and the difference in maximum output power across MIMO chains is > 1 dB or when the
        published RF exposure KDB procedures are not suitable for testing the specific MIMO
        transmission or antenna configurations.
   3) When there is more than 1 dB variation in maximum output power across all channels in a
        wireless mode or frequency band.17
j) The measurement setup used for SAR or MPE evaluation must not perturb the antennas and radiating
   structures of the test device, or influence it in manners that are inconsistent with the required test
   protocols; for example, field perturbations due to apparatuses used to secure test devices that are
   physically very small, such as USB dongles, thin edges of devices, or field scattering from nearby




14
  Any further reduction in test channels must be confirmed through KDB inquiries to qualify for equipment
approval.
15
  A KDB inquiry with the necessary (preliminary) results and SAR distributions is required to determine if
additional SAR test reduction may be considered for similar antennas.
16
  SAR and EMC measurement issues for coherent and correlated signals are different, and must be considered
separately.
17
  All channels include those that are not required for testing. Maximum output power variations may be determined
by combinations of measurements, design specifications, and other analyses, etc.



                                                                                  447498 D01 General RF Exposure Guidance v06
                                                                                                                       Page 9
        Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 11 of 35



       objects. 18 When necessary, a device should be secured with lossless foam material to provide ≥ 2.5
       cm separation from the holding apparatuses to minimize potential perturbations. Scattering objects
       that may influence test results should also be relocated or repositioned.19
4.2. SAR test requirements for typical exposure conditions
4.2.1. Head exposure conditions
Devices that are designed to transmit next to the ear and operate according to the handset procedures in
IEEE Std 1528-2013, or conditions described in the published RF exposure KDB procedures, must be
tested using the SAM phantom defined in IEEE Std 1528-2013.20 When antennas are near the bottom of a
handset and the peak SAR location is located in regions of the SAM phantom where SAR probe access
can be limited, the procedures in KDB Publication 648474 D04 must be applied. Other head exposure
conditions, for example, in-front-of the face, should be tested using a flat phantom according to the
required published RF exposure KDB procedures.21
4.2.2. Body-worn accessory exposure conditions
a) Devices that support transmission while used with body-worn accessories must be tested for body-
   worn accessory SAR compliance. SAR evaluation is required for body-worn accessories supplied
   with the host device. The test configurations must be conservative for supporting the body-worn
   accessory use conditions expected by users. Body-worn accessories that do not contain metallic or
   conductive components may be tested according to worst-case exposure configurations, typically
   according to the smallest test separation distance required for the group of body-worn accessories
   with similar operating and exposure characteristics. All body-worn accessories containing metallic
   components, either supplied with the product or available as an option from the device manufacturer,
   must be tested in conjunction with the host device to demonstrate compliance.
b) Body-worn accessory SAR compliance must be based on a single minimum test separation distance
   for all wireless and operating modes applicable to each body-worn accessory used by the host, and
   according to the relevant voice and/or data mode transmissions and operations. If a body-worn
   accessory supports voice only operations in its normal and expected use conditions (for example, belt-
   clips and holsters for cellphones), testing of data mode for body-worn compliance is not required.22
   The voice and data transmission requirements must be determined according to the wireless
   technologies and operating characteristics of the individual device and must be clearly explained in
   test reports to support the SAR results.
c) A conservative minimum test separation distance for supporting off-the-shelf body-worn accessories
   that may be acquired by users of consumer handsets should be used to test for body-worn accessory

18
  Influences of the hand holding a handset on the measured head SAR was investigated during the (on-going)
revision of IEC 62209-1 in 2014. It was concluded that a different test device holding apparatus or further
modification to existing test requirements for handsets are presently unnecessary, but will be reviewed in the future.
19
  The multi-meter mode available in some SAR systems may be used to quickly determine if influences due to test
device positioning, field perturbations, or external objects are introducing noticeable SAR variations.
20
  The Commission has initiated a rulemaking to address several RF exposure testing issues relating to cellphones in
ET Docket No. 13-84. Further updates to test and compliance requirements will be determined once the final rules
are adopted.
21
  Unless specifically authorized through a KDB inquiry, the SAM (head) phantom is generally unacceptable for
testing the SAR of other head and body exposure conditions; for example, testing headsets at the SAM phantom ear
location is generally unacceptable.
22
     For example, when DTM is not applicable, GPRS and EDGE do not require body-worn accessory SAR testing.



                                                                    447498 D01 General RF Exposure Guidance v06
                                                                                                        Page 10
      Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 12 of 35



   SAR compliance. This distance is determined by the handset manufacturer according to the typical
   body-worn accessories users may acquire at the time of equipment certification, but not more than 2.5
   cm, to enable users to purchase aftermarket body-worn accessories with the required minimum
   separation.23 The selected test separation distance must be clearly explained in the SAR report to
   support the body-worn accessory test configurations.24 Devices that are designed to operate on the
   body of users using lanyards and straps or without requiring additional body-worn accessories must
   be tested for SAR compliance using a conservative minimum test separation distance ≤ 5 mm to
   support compliance.25
d) Specific information must be included in the operating manuals to enable users to select body-worn
   accessories that meet the minimum test separation distance requirements. Users must be fully
   informed of the operating requirements and restrictions, to the extent that the typical user can easily
   understand the information, to acquire the required body-worn accessories to maintain compliance.
   Instructions on how to place and orient a device in body-worn accessories, in accordance with the test
   results, should also be included in the user instructions. All supported body-worn accessory operating
   configurations must be clearly disclosed to users, through conspicuous instructions in the user guide
   and user manual, to ensure unsupported operations are avoided. All body-worn accessories containing
   metallic components must be tested for compliance and clearly identified in the operating manual.
   The instructions must inform users to avoid using other body-worn accessories containing metallic
   components, to ensure RF exposure compliance.
4.2.3. Extremity exposure conditions
Devices that are designed or intended for use on extremities, or mainly operated in extremity only
exposure conditions, i.e., hands, wrists, feet and ankles, may require extremity SAR evaluation.26 When
the device also operates in close proximity to the user’s body, SAR compliance for the body is also
required. The 1-g body and 10-g extremity SAR Test Exclusion Thresholds in 4.3 should be applied to
determine SAR test requirements. When extremity SAR testing is required, a flat phantom must be used if
the exposure condition is more conservative than the actual use conditions; otherwise, a KDB inquiry is
required to determine the phantom and test requirements. Body SAR compliance is also tested with a flat
phantom. For devices with irregular shapes or form factors that do not conform to a flat phantom, and/or
unusual operating configurations and exposure conditions, a KDB inquiry is also required to determine
the appropriate SAR measurement procedures. Unless it is specified differently in the published RF
exposure KDB procedures, when simultaneous transmission applies to extremity exposure, the
simultaneous transmission SAR test exclusion provisions in 4.3.2 should be applied. When simultaneous



23
  The Commission has initiated a rulemaking in ET Docket No. 13-84 and adopted a Report & Order in ET Docket
No. 03-137. The R&O has discontinued Supplement C to OET Bulletin 65; a maximum (not to exceed) body-worn
accessory SAR test separation distance of 2.5 cm may continue to be applied according to procedures in this
document. The test and compliance procedures may be updated according to other applicable policy decisions or
when ET Docket No. 13-84 is finalized.
24
  The IEC 62209 project team is updating the body-worn accessory SAR measurement procedures for cellphones.
Regulatory requirements will take precedence over manufacturer recommendations, followed by the default
configuration of either zero or the closest possible test distance.
25
  The test distance must not exceed 5 mm, and must also support compliance for the exposure and use conditions
required by the device.
26
  Cellphones (handsets) are not normally designed to be used or operated in extremity only exposure conditions.
The maximum output power levels of cellphones, in conjunction with the required head and body SAR test results,
generally do not require extremity SAR testing to show compliance.



                                                                 447498 D01 General RF Exposure Guidance v06
                                                                                                     Page 11
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 13 of 35



transmission SAR measurement is required, the enlarged zoom scan and volume scan post-processing
procedures in KDB Publication 865664 D01 should be applied.
4.2.4. Transmitters implanted in the body of a user
When the aggregate of the maximum power available at the antenna port and radiating structures of an
implanted transmitter, under all operating circumstances, is ≤ 1.0 mW, SAR test exclusion may be
applied.27 The maximum available output power requirement and worst case operating conditions must be
supported by power measurement results, based on device design and implementation requirements, and
fully justified in a SAR analysis report according to KDB Publication 865664 D02, in lieu of SAR
measurement or numerical simulation.
4.3. General SAR test exclusion guidance
4.3.1. Standalone SAR test exclusion considerations
Unless specifically required by the published RF exposure KDB procedures, standalone 1-g head or body
and 10-g extremity SAR evaluation for general population exposure conditions, by measurement or
numerical simulation, is not required when the corresponding SAR Test Exclusion Threshold condition(s),
listed below, is (are) satisfied. These test exclusion conditions are based on source-based time-averaged
maximum conducted output power of the RF channel requiring evaluation, adjusted for tune-up tolerance,
and the minimum test separation distance required for the exposure conditions.28 The minimum test
separation distance defined in 4.1 f) is determined by the smallest distance from the antenna and radiating
structures or outer surface of the device, according to the host form factor, exposure conditions and
platform requirements, to any part of the body or extremity of a user or bystander. To qualify for SAR test
exclusion, the test separation distances applied must be fully explained and justified, typically in the SAR
measurement or SAR analysis report, by the operating configurations and exposure conditions of the
transmitter and applicable host platform requirements, according to the required published RF exposure
KDB procedures. When no other RF exposure testing or reporting are required, a statement of
justification and compliance must be included in the equipment approval, in lieu of the SAR report, to
qualify for SAR test exclusion. When required, the device specific conditions described in the other
published RF exposure KDB procedures must be satisfied before applying these SAR test exclusion
provisions; for example, handheld PTT two-way radios, handsets, laptops and tablets, etc.29
a) For 100 MHz to 6 GHz and test separation distances ≤ 50 mm, the 1-g and 10-g SAR test exclusion
   thresholds are determined by the following:
   [(max. power of channel, including tune-up tolerance, mW) / (min. test separation distance, mm)] ·
      [√f(GHz)] ≤ 3.0 for 1-g SAR, and ≤ 7.5 for 10-g extremity SAR,30 where
              f(GHz) is the RF channel transmit frequency in GHz



27
  Maximum conducted and radiated power should both be taken into consideration to establish the worst case
aggregate maximum output power.
28
     Test exclusion is applied to the required test channels on a channel by channel basis.
29
   When SAR evaluation is required by the hotspot mode or UMPC mini-tablet procedures, that is, where an antenna
is ≤ 2.5 cm from a surface or edge, the test separation distance from the phantom to the antenna or device enclosure,
as appropriate, should be applied to determine further SAR test exclusion according to the criteria in this document.
Do not use the antenna to device surface or edge distance.
30
  This is equivalent to the formula written as: [(max. power of channel, including tune-up tolerance,
mW)/(60/√f(GHz) mW)]·[20 mm/(min. test separation distance, mm)] ≤ 1.0 for 1-g SAR; also see Appendix A for
approximate exclusion threshold numerical values at selected frequencies and distances.



                                                                       447498 D01 General RF Exposure Guidance v06
                                                                                                           Page 12
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 14 of 35



             Power and distance are rounded to the nearest mW and mm before calculation 31
             The result is rounded to one decimal place for comparison
             The values 3.0 and 7.5 are referred to as numeric thresholds in step b) below
   The test exclusions are applicable only when the minimum test separation distance is ≤ 50 mm, and
   for transmission frequencies between 100 MHz and 6 GHz. When the minimum test separation
   distance is < 5 mm, a distance of 5 mm according to 4.1 f) is applied to determine SAR test
   exclusion.
b) For 100 MHz to 6 GHz and test separation distances > 50 mm, the 1-g and 10-g SAR test exclusion
   thresholds are determined by the following (also illustrated in Appendix B):32
   1) {[Power allowed at numeric threshold for 50 mm in step a)] + [(test separation distance
        – 50 mm)·(f(MHz)/150)]} mW, for 100 MHz to 1500 MHz
   2) {[Power allowed at numeric threshold for 50 mm in step a)] + [(test separation distance – 50
        mm)·10]} mW, for > 1500 MHz and ≤ 6 GHz
c) For frequencies below 100 MHz, the following may be considered for SAR test exclusion (also
   illustrated in Appendix C):33
   1) For test separation distances > 50 mm and < 200 mm, the power threshold at the corresponding
        test separation distance at 100 MHz in step b) is multiplied by [1 + log(100/f(MHz))]
   2) For test separation distances ≤ 50 mm, the power threshold determined by the equation in c) 1)
        for 50 mm and 100 MHz is multiplied by ½
   3) SAR measurement procedures are not established below 100 MHz.
When SAR test exclusion cannot be applied, a KDB inquiry is required to determine SAR evaluation
requirements for any SAR test results below 100 MHz to be acceptable.34
4.3.2. Simultaneous transmission SAR test exclusion considerations
Simultaneous transmission SAR test exclusion is determined for each operating configuration and
exposure condition according to the reported standalone SAR of each applicable simultaneously
transmitting antenna. When the sum of 1-g or 10-g SAR of all simultaneously transmitting antennas in an
operating mode and exposure condition combination is within the SAR limit, SAR test exclusion applies
to that simultaneous transmission configuration. When the sum is greater than the SAR limit, the SAR to
peak location separation ratio procedures described below may be applied to determine if simultaneous
transmission SAR test exclusion applies. For the test exclusion to apply, the maximum output power, duty
factor, and other applicable parameters used in the standalone SAR tests, must be the same or more
conservative than those required for simultaneous transmission. When the maximum output power used
for standalone operations is reduced in an operating mode or exposure condition during simultaneous
transmission, often due to SAR or other implementation requirements, the standalone SAR tested at the

31
  Unless stated otherwise, the same rounding requirements should be applied to all similar equations in this
document.
32
  These are interim SAR test exclusion provisions. More extensive considerations are necessary to address
threshold discontinuity issues related to transitioning from SAR to MPE limits at intermediate distances and
different frequencies. See FNPRM in ET Docket No. 13-84.
33
     See footnote 32.
34
   Certain SAR systems are beginning to support measurements at selected frequency ranges between 5 MHz and
100 MHz; however, tissue dielectric parameters and other measurement technical details remain unavailable. A
KDB inquiry is required to determine the SAR measurement requirements on a case-by-case basis for individual
circumstances.



                                                                     447498 D01 General RF Exposure Guidance v06
                                                                                                         Page 13
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 15 of 35



higher output power may be applied to determine simultaneous transmission SAR test exclusion.
Alternatively, additional standalone SAR at the reduced maximum output power applied for simultaneous
transmission may be performed to determine simultaneous transmission SAR test exclusion, according to
the sum of 1-g SAR or SAR to peak location separation ratio procedures. The power level of the
standalone SAR used to qualify for SAR test exclusion must be clearly explained in the SAR report.
When simultaneous transmission SAR test exclusion does not apply, enlarged zoom scan measurements
must be performed at the maximum output power required in the power reduction modes for simultaneous
transmission, within the tune-up tolerance requirements of all transmitters, for applying the volume scan
post-processing procedures.35
a) The transmitters and antennas in a device are typically not designed to transmit simultaneously and
   concurrently across multiple exposure conditions, such as head, body-worn accessories and other next
   to the body use conditions. The wireless modes and frequency bands supporting simultaneous
   transmission may also vary for the different exposure conditions. In addition, some exposure
   conditions may require multiple test positions, such as touch and tilt on the left and right side of the
   head, or different edges of tablets and phones. As a result, these conditions require simultaneous
   transmission to be evaluated according to the combinations of wireless modes and frequency bands
   configured to transmit simultaneously in each applicable exposure condition. In some cases, the
   different test positions in an exposure condition may be considered collectively to determine SAR test
   exclusion according to the sum of 1-g or 10-g SAR; for example, if the sum of the highest reported
   SAR of each antenna for the touch and tilt positions on both sides of the head does not exceed the
   limit. When the sum of SAR considered in this manner does not qualify for test exclusion, the
   individual test positions of each exposure condition should be considered separately for the sum of
   1-g or 10-g SAR test exclusion. For each simultaneous transmission configuration that does not
   satisfy the sum of SAR test exclusion, SAR to peak location separation ratio should be evaluated to
   qualify for SAR test exclusion. In all cases, the reported standalone SAR should be applied to
   determine simultaneous transmission SAR test exclusion.
b) When an antenna qualifies for the standalone SAR test exclusion of 4.3.1 and also transmits
   simultaneously with other antennas, the standalone SAR value must be estimated according to the
   following to determine the simultaneous transmission SAR test exclusion criteria:36
   1) [(max. power of channel, including tune-up tolerance, mW) / (min. test separation distance,
        mm)]·[√f(GHz)/x] W/kg, for test separation distances ≤ 50 mm;
             where x = 7.5 for 1-g SAR and x = 18.75 for 10-g SAR.
   2) 0.4 W/kg for 1-g SAR and 1.0 W/kg for 10-g SAR, when the test separation distance is
        > 50 mm.37
   This SAR estimation formula has been considered in conjunction with the SAR Test Exclusion
   Thresholds to result in substantially conservative SAR values of ≤ 0.4 W/kg. When SAR is estimated,
   the peak SAR location is assumed to be at the feed-point or geometric center of the antenna,
   whichever provides a smaller antenna separation distance, and this location must be clearly identified
   in test reports. The estimated SAR is used only to determine simultaneous transmission SAR test
   exclusion; it should not be reported as the standalone SAR. When SAR is estimated, it must be
   applied to determine the sum of 1-g SAR test exclusion. When SAR to peak location separation ratio
   test exclusion is applied, the highest reported SAR for simultaneous transmission can be an estimated

35
     Within the tune-up tolerance, but not more than 2 dB lower than the maximum tune-up tolerance limit.
36
  See footnote 29; when SAR test exclusion is allowed by other published RF exposure KDB procedures, such as
the 2.5 cm hotspot mode SAR test exclusion for an edge or surface, then estimated SAR is not required to determine
simultaneous SAR test exclusion.
37
     Until appropriate estimation criteria can be determined, a conservative estimate of 0.4 W/kg is applied.


                                                                       447498 D01 General RF Exposure Guidance v06
                                                                                                           Page 14
      Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 16 of 35



   standalone SAR if the estimated SAR is the highest among the simultaneously transmitting antennas
   (see also KDB Publication 690783 D01). For situations where the estimated SAR is overly
   conservative for certain conditions, the test lab may choose to perform standalone SAR
   measurements, then use the measured SAR to determine simultaneous transmission SAR test
   exclusion. Estimated SAR values at selected frequencies, distances, and power levels are illustrated in
   Appendix D.
c) When the sum of SAR is larger than the limit, SAR test exclusion is determined by the SAR to peak
   location separation ratio. The simultaneously transmitting antennas in each operating mode and
   exposure condition combination must be considered one pair at a time to determine the SAR to peak
   location separation ratio to qualify for test exclusion. The ratio is determined by (SAR1 + SAR2)1.5/Ri,
   rounded to two decimal digits, and must be ≤ 0.04 for all antenna pairs in the configuration to qualify
   for 1-g SAR test exclusion. When 10-g SAR applies, the ratio must be ≤ 0.10. SAR1 and SAR2 are the
   highest reported or estimated SAR values for each antenna in the pair, and Ri is the separation
   distance in mm between the peak SAR locations for the antenna pair. The antennas in all antenna
   pairs that do not qualify for simultaneous transmission SAR test exclusion must be tested for SAR
   compliance, according to the enlarged zoom scan and volume scan post-processing procedures in
   KDB Publication 865664 D01.
d) When standalone SAR is measured, the peak location is determined by the x, y, z coordinates of the
   extrapolated and interpolated results reported by the zoom scan measurement, or area scan
   measurement when area scan based 1-g SAR estimation is applicable. For the SAM phantom, the
   origin of the coordinates for data points reported by SAR systems is typically located at the ear
   reference point (ERP), on the inside surface of the phantom. This is also referred to as the
   measurement grid reference point by some systems. When standalone SAR is measured for both
   antennas in the pair, the peak location separation distance is computed by the square root of
   [(x1−x2)2 + (y1−y2)2 + (z1−z2)2], where (x1, y1, z1) and (x2, y2, z2) are the coordinates in the area scans
   or extrapolated peak SAR locations in the zoom scans, as appropriate. Some SAR systems may have
   provisions to compute this automatically; however, it must be verified that the peak location
   separation distance is determined according to the correct 1-g peak SAR locations to avoid
   unintended errors in noisy SAR distributions with scattered peaks.
   When standalone test exclusion applies, thus SAR is estimated, the peak location is assumed to be at
   the feed-point or geometric center of the antenna. Due to curvatures on the SAM phantom, when SAR
   is estimated for one of the antennas in an antenna pair the measured peak SAR location should be
   translated onto the test device, to determine the peak location separation for the antenna pair. The
   ERP location on the phantom is aligned with the ERP location on the handset, with 6 mm separation
   in the z coordinate due to the ear spacer. A measured peak location can be translated onto the handset,
   with respect to the ERP location, by ignoring the 6 mm offset in the z coordinate. The assumed peak
   location of the antenna for estimated SAR can also be determined with respect to the ERP location on
   the handset. The peak location separation distance is estimated by the x, y coordinates of the peaks,
   referenced to the ERP location. While flat phantoms are not expected to have these issues, the same
   peak translation approach should be applied to determine peak location separation. When SAR is
   estimated for both antennas, the peak location separation should be determined by the closest physical
   separation of the antennas, according to the feed-point or geometric center of the antennas, whichever
   is more conservative. The coordinates of the peaks, whether measured or translated, should be clearly
   identified in the SAR report. When necessary, plots or illustrations should be included to support the
   distance applied to qualify for SAR test exclusion.
4.4. General SAR test reduction guidance
4.4.1. General SAR test reduction considerations
SAR test reduction procedures may be applied to similar transmission modes of individual wireless
technologies based on time-averaged power levels; for example, due to different time slots in TDMA

                                                               447498 D01 General RF Exposure Guidance v06
                                                                                                   Page 15
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 17 of 35



systems. SAR test reduction procedures cannot be applied based solely on operating power across
different wireless transmission modes, exposure conditions, or product implementations. Variations in
implementation, design, and operating requirements across transmission modes and configurations can
result in different SAR distributions and RF exposure characteristics. For some devices, the applicable
SAR test reduction provisions are described separately in the product and technology specific published
RF exposure KDB procedures. Otherwise, the following may be applied to each test position of an
exposure condition in each wireless mode and frequency band.
Testing of other required channels within the operating mode of a frequency band is not required when
the reported 1-g or 10-g SAR for the mid-band or highest output power channel is:38
a) ≤ 0.8 W/kg or 2.0 W/kg, for 1-g or 10-g respectively, when the transmission band is ≤ 100 MHz
b) ≤ 0.6 W/kg or 1.5 W/kg, for 1-g or 10-g respectively, when the transmission band is between
   100 MHz and 200 MHz
c) ≤ 0.4 W/kg or 1.0 W/kg, for 1-g or 10-g respectively, when the transmission band is ≥ 200 MHz
4.4.2. Area scan based 1-g SAR estimation
Some SAR systems have the provision to estimate 1-g SAR based on the interpolated and extrapolated
results of a normally required complete area scan. When the implementation is based on the specific
polynomial fit algorithm as presented at the 29th Bioelectromagnetics Society meeting (2007) 39 and the
estimated 1-g SAR is ≤ 1.2 W/kg, for measurements ≤ 3 GHz a zoom scan measurement is not required
when the following criteria are satisfied. For measurements above 3 GHz, or for SAR systems using
similar or equivalent but not the exact algorithm implementations, users should contact the SAR system
manufacturer to have them submit a KDB inquiry to determine if such implementations may be applied.
a) The area scan is measured at a distance ≤ 4 mm from the phantom surface and the measurement
       requirements of KDB Publication 865664 D01 are met.
b) The estimated 1-g SAR determined by the area scan for SAR system verification must be within 3%
   of the 1-g SAR determined by the corresponding zoom scan.40
c) When all of the SAR results for each exposure condition in a frequency band and wireless mode are
       based on estimated 1-g SAR, the 1-g SAR for the highest SAR configuration must be determined by a
       regular zoom scan. When the estimated 1-g SAR (fast SAR) of all the test positions required for head
       SAR measurements (left, right, touch and tilt, etc.) are all less than 0.8 W/kg, all the test positions can
       be considered as a single exposure condition; a regular zoom scan is then required only for the highest
       fast SAR configuration among all the test positions. When the estimated 1-g SAR (fast SAR) of any
       test position is greater than or equal to 0.8 W/kg, that test position should be considered as a separate
       exposure condition; a regular zoom scan is then required for the highest fast SAR measured for that
       test position. If the SAR for the remaining test positions are all less than 0.8 W/kg, these other test
       positions can be grouped together and considered as a single exposure condition. A zoom scan is

38
   IEEE Std 1528-2013 requires the middle channel to be tested first. This generally applies to wireless devices that
are designed to operate in technologies with tight tolerances for maximum output power variations across channels
in the band. When the maximum output power variation across the required test channels is > ½ dB, instead of the
middle channel, the highest output power channel must be used.
39
  Douglas, M.G., Chou, C-K., “Accurate and Fast Estimation of Volumetric SAR from Planar Scans from 30 MHz
to 6 GHz,” Bioelectromagnetics Society 29th Annual Meeting, June 2007. This is referred to as the “estimated 1-g
SAR” in this document. It is often called the Motorola fast SAR implementation for the early-on linear and
subsequent polynomial fit methods. The polynomial fit is the only method that applies to this KDB.
40
     The area scan based 1-g SAR estimation does not apply to SAR system verification; zoom scan is required.



                                                                    447498 D01 General RF Exposure Guidance v06
                                                                                                        Page 16
        Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 18 of 35



       required for the highest fast SAR measured among these test positions.
d) When estimated 1-g SAR is applied to an exposure condition in a specific frequency band and
       wireless mode, for the configurations that require zoom scans, the estimated 1-g SAR determined by
       the area scan, and the 1-g SAR determined by the zoom scan must be within 0.10 W/kg of each
       other.41 When the zoom scan is measured, the zoom scan 1-g SAR is used to determine compliance.
       The estimated 1-g SAR is compared with the zoom scan 1-g SAR to confirm the validity of the
       algorithm. When the estimated 1-g SAR and zoom scan 1-g SAR differ by more than 0.1 W/kg, a
       KDB inquiry should be submitted with all SAR distributions and results in the frequency band and
       wireless mode for that exposure condition to determine if additional zoom scans are required. When
       the difference is greater than 0.2 W/kg, the estimated 1-g SAR can become highly inaccurate. The
       estimated 1-g SAR should not be applied to the exposure condition in that frequency band and
       wireless mode; therefore regular zoom scans are required.
e) The peak SAR location(s) required by the published RF exposure KDB procedures; for example,
       determining SAR to peak location separation ratios, is distinctly identified by the area scan result and
       all SAR levels at 1 cm surrounding the peak are ≥ 40% of the peak value.42
f) A zoom scan is not required for any other purpose; for example, if the peak SAR location required for
       simultaneous transmission SAR test exclusion can be determined accurately by the SAR system, or
       manually, to discriminate between distinctive peaks and scattered noisy SAR distributions from the
       area scan.
g) There must not be any warning or alert messages due to various measurement concerns identified by
       the SAR system; for example, noise in measurements, peaks too close to scan boundary, peaks are too
       sharp, spatial resolution and uncertainty issues, etc.
For occupational exposure, when it is allowed by the applicable published RF exposure KDB procedures,
the estimated 1-g SAR should be ≤ 6.0 W/kg to avoid zoom scan measurements. When supported by the
SAR system, the 1-g SAR estimation procedures may be adapted for 10-g SAR measurements.
4.5. SAR evaluation using numerical simulation
SAR simulations based on the FDTD method may be used to demonstrate compliance. When other
numerical computation methods are used, in accordance with specific FCC provisions, the equivalent
considerations as required for the FDTD method must be applied.43 Methods from the most recent draft of
IEC 62704-1 must be used to perform the SAR simulation and FDTD numerical code validation.44 The
equivalent of IEC 62704-1 must be applied when other numerical methods are used. Any difference in the
numerical codes and algorithms, including the gram-averaging requirements, used in the SAR simulations
and those required by the IEC draft, must be fully explained in the SAR report. The differences must be

41
  Published results indicate that the difference in 1-g SAR between those estimated from an area scan and measured
by a zoom scan should generally be less than 3% to 5% (< 0.08 W/kg at 1.6 W/kg) for SAR distributions that are
applicable for applying this estimation method. The estimation may not be suitable for certain SAR distributions
where the peaks are not distinctive, with erratic energy absorption characteristics or at low frequencies; for example,
less than 300 MHz to 400 MHz.
42
  The 1 cm margin and 40% can be approximate, provided it can be ensured that the field gradient surrounding the
peak is not an issue for the algorithm to accurately estimate the 1-g SAR. When it is unclear if the algorithm is
suitable for certain sharp peaks, zoom scan should be performed.
43
     For example, see ET Docket No. 10-166, DA 11-192.
44
  The IEC 62704-1 draft standard supports 30 MHz to 6 GHz; lower and higher frequency simulations require case-
by-case consideration through KDB inquiries to apply equivalent concepts and procedures.



                                                                     447498 D01 General RF Exposure Guidance v06
                                                                                                         Page 17
      Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 19 of 35



demonstrated to be insignificant to ensure that the simulated results are acceptable for demonstrating
compliance. While there is no restriction for the types of devices and exposure conditions to apply
numerical simulations to demonstrate SAR compliance, there could be difficulties in applying numerical
simulation to complex devices and exposure configurations. It may be necessary to discuss with the FCC
to determine the appropriate parameters and modeling approaches required to simulate specific devices
and anatomical models. The tissue dielectric parameters from the FCC/OET website should be applied to
heterogeneous anatomical human models.45 The head and body tissue dielectric parameters required for
SAR measurements should be applied to homogeneous models. Due to certain simplified assumptions
required to model complex transmitters, devices, and anatomically-equivalent human models, and also
due to the limitations associated with various modeling constraints required for SAR simulation, it is
necessary to confirm the validity of transmitter and human models against field strength and/or SAR
measurement results in selected SAR test configurations. The details of a transmitter model used in the
simulation and its validity must be fully justified and explained in the SAR report. When applicable,
comparisons of simulated and measured return loss and field strength results in free-space conditions may
also be required. A detailed test report is required, similar to that required for SAR measurements, and in
accordance with the FDTD reporting guidelines in KDB Publication 865664 D02. The SAR simulation
procedures can be adapted to compute power density distributions for portable devices that operate above
6 GHz and at close proximity to users; however, a KDB inquiry is required to address the simulation and
device modeling concerns at higher frequencies.


5. RF EXPOSURE GUIDANCE FOR MODULES AND PERIPHERAL TRANSMITTERS
5.1. RF exposure equipment approval considerations
Modules and peripheral transmitters are approved for either standalone operations only, or for standalone
and simultaneous transmission with other transmitters in a host.46 The transmitters and antennas operating
in a host device must remain compliant for the standalone and simultaneous transmission operations
required by all host configurations. Whether additional equipment approval is required for separately
approved transmitters installed in a host device, or installed in a previously approved host containing
integral transmitter(s), generally depends on influences introduced by the newly added transmitter(s) to
the existing transmitters, with respect to the host device form factor, transmitter/antenna configurations,
and exposure conditions, etc. Preliminary assessment is normally required to determine if Class I or Class
II permissive change requirements apply. For example, adding a modular transmitter with its antenna in
the display of a laptop computer may have little or no impact to the existing transmitters when antennas
are installed sufficiently far apart from each other in the host device. However, if the same transmitter
module is incorporated in a mini-tablet or handset, a re-evaluation of the transmitters in the host is
typically necessary to determine SAR compliance. The same considerations also apply when adding or
substituting equivalent antennas of the same type and gain for a modular transmitter.
Transmitters installed in certain host devices, such as cellphones, cannot be approved as modules as a
result of potential RF energy coupling concerns due to the close proximity of transmitters and antennas
within the device and to the users. The correct and practical approach is to test such host devices with all
transmitters incorporated; therefore, certain complex influences among transmitters can be taken into
consideration in the normally required SAR measurements, and are inherently accounted for by the

45
  http://transition.fcc.gov/oet/rfsafety/dielectric.html; a KDB inquiry is required to determine tissue-equivalent
dielectric parameters below 10 MHz.
46
  A peripheral transmitter requires a host to support its operations; it cannot operate independently by itself.
Peripheral transmitters can be attached to hosts through user accessible external standard interface connections or
incorporated internally within the host device.



                                                                     447498 D01 General RF Exposure Guidance v06
                                                                                                         Page 18
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 20 of 35



normal test process. Similarly, when high SAR may be expected for a device due to close proximity
between antennas and users, transmitters may not be approved as modules because of difficulties to
ensure compliance for all host configurations that may not be easily assessed in advance.
When subsequent equipment approval is required for modules to support additional host and antenna
configurations, compliance of the individual transmitters may be addressed through Class II permissive
changes submitted by the grantee of a corresponding transmitter to enable it to be incorporated in
qualified host devices.47 Compliance of all transmitters in a host device can also be addressed through a
new equipment approval filing submitted by the host device manufacturer, where all transmitters are
approved under a new host FCC ID. Alternatively, the manufacturer of the host device, or the transmitter
with the highest maximum output power, or the most recently added transmitter that triggers the
additional approval requirements, may choose to apply for a change of FCC ID for the transmitter
modules that require additional approval, and address all subsequent approval issues under its direct
responsibility through Class II permissive changes, to enable the transmitter module to be incorporated in
qualified host devices.48 The host manufacturer may also consider a modular and dedicated host mixed
approach; for example, as described in KDB Publication 616217 D04, to address compliance for
transmitters with higher output power and SAR in dedicated host configurations and apply the modular
approach to certain low power transmitters that have low SAR or do not require any SAR testing. This
also enables the presence of low power transmitters, and associated influences introduced by the
hardware, to be taken into consideration during normal SAR testing of the higher output transmitters in
the dedicated host without requiring separate testing for the low power transmitters in the host device.
The grantee of a dedicated host, and/or the grantees of the individual modular transmitter(s) incorporated
in the host are all responsible for coordinating and ensuring the final implementations are compliant.
Modular transmitters are approved according to the operating configurations and exposure conditions
tested for compliance to support qualified host device configurations. Unless a transmitter or module is
designed to operate in host devices that do not support portable device exposure conditions or
simultaneous transmission operations, seeking equipment approval for mobile device exposure conditions
or only standalone operations in the initial equipment approval may require subsequent new filings to
qualify for other intended or reasonably expected operating and exposure conditions. To avoid subsequent
equipment approval requirements and complications, it is highly recommended that the initial
applications for equipment authorization for such transmitters take into account all the applicable
operating modes. The qualified installation and use conditions must be clearly identified in the equipment
approval and OEM integration requirements, including all restrictions. Appropriate grant conditions must
be specified, according to the following combinations of operating conditions that are applicable to the
individual approval:
a) When a modular transmitter is approved for use in the mobile exposure host platform or portable
   exposure host platform, it must be clearly explained in the test reports and equipment certification
   records that the transmitter is either limited to standalone operations only or allowed for operation in
   both standalone and simultaneous transmission configurations, for either mobile device only or
   portable device only exposure conditions. Any restrictions in host platform configurations and
   operating requirements must also be identified.49 All grant conditions must be supported by the test
   results and test exclusion conditions.


47
     See also KDB Publication 178919 D01, Permissive Change Policies.
48
     Change of ID requires coordination between an original grantee and the third-party applicant.
49
  Standalone use in certain platform configurations may need restriction; for example, the test configurations and
results for a modular transmitter may not fully support multiple standalone transmitters that do not transmit
simultaneously in a host. Transmitters and antennas in device with small form factors can influence the SAR


                                                                      447498 D01 General RF Exposure Guidance v06
                                                                                                          Page 19
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 21 of 35



b) When a modular transmitter is approved for use in a mixed mobile and portable exposure host
   platform, the standalone and simultaneous transmission operations allowed for the mobile device
   and/or portable device exposure conditions in qualified hosts and product configurations must be
   clearly explained in the test reports and equipment certification records. Any restrictions in host
   platform configurations and operating requirements must also be identified. All grant conditions must
   be supported by the test results and test exclusion conditions. The mixed mobile and portable
   exposure host platform is required for a mobile or portable modular transmitter to operate in
   simultaneous transmission conditions with other portable or mobile transmitters in a host.
5.2. SAR evaluation of modules and peripheral transmitters used in portable device exposure
    conditions for standalone operations
5.2.1. General requirements
Generic modules and peripheral transmitters are approved according to the exposure conditions tested for
compliance. Generic modules may be incorporated in specific host platforms, or unknown host
configurations that often have unclear exposure conditions. Peripheral transmitters can include USB
dongles and internal or external plug-in cards that operate according to standard interface connections.
Typical host platforms can include certain consumer electronics products (printers, cameras, etc.),
laptop/notebook/netbook and tablet computers, etc. The SAR Test Exclusion Threshold condition in 4.3.1
should be applied to streamline test requirements for standalone operations. The portable device host
platform requirements and operating restrictions described in 5.2.2 are determined according to the
highest reported SAR to ensure compliance due to variations in host configurations.
5.2.2. SAR test and approval considerations
When the following procedures are applied, in conjunction with the published RF exposure KDB
procedures, additional SAR evaluation is generally not required to incorporate modules and peripheral
transmitters in qualified host platform configurations.
a) When the standalone SAR test exclusion of 4.3.1 applies and no SAR test is required, or the highest
   reported 1-g SAR is ≤ 0.4 W/kg, modules and peripheral transmitters may be approved to operate in
   qualified host and portable device exposure conditions with no restriction for most host platform
   configurations. 50 This applies to both OEM installed and user accessible external peripheral
   transmitters. A test separation distance of 5 mm must be applied to determine test exclusion,
   according to the SAR Test Exclusion Threshold requirements. Except for modules with built-in
   integral antennas embedded within self-contained outer housings where the test separation distance
   may be considered from the outer housing, the antenna to user separation distance should be applied
   for all other configurations. The separation distance for incorporation into host devices is described in
   4.1 f). When SAR measurement is required, a test separation distance ≤ 5 mm must be applied and the
   energy coupling enhancement test in 5.2.4 is also required.51 This unrestricted host platform approval
   approach does not apply when the reported 1-g SAR required by the energy coupling enhancement


characteristics of adjacent transmitters and antennas due to close proximity even when they are not transmitting
simultaneously; therefore, the published RF exposure KDB procedures for specific host types may have further
testing requirements for these types of standalone transmitters and antennas to qualify for collocation in the host.
When specific guidance is unavailable, these types of standalone configurations may need to be limited to low SAR
conditions or require demonstration of no SAR influence concerns; for example, where the antennas are spaced
> 5 cm apart.
50
     See footnote 49 for concerns about incorporating multiple standalone transmitters in small form factor devices.
51
  The 5 mm is a “not to exceed” test separation distance; the test distance must be able to support the host device
exposure conditions.



                                                                      447498 D01 General RF Exposure Guidance v06
                                                                                                          Page 20
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 22 of 35



   test is > 0.45 W/kg or when a test separation distance greater than 5 mm is necessary to maintain
   compliance; for example, through specific installation requirements or restricted use conditions,
   which must be considered separately in other host platforms. The approval conditions for
   incorporation into host devices must be clearly identified in the equipment certification and in all
   required OEM integration and installation instructions.
b) Single and multiple host platform considerations:
   1) When the highest reported 1-g SAR is > 0.4 W/kg and ≤ 0.8 W/kg, modules and peripheral
        transmitters may be approved to operate in multiple host platforms.52
   2) When the highest reported 1-g SAR is > 0.8 W/kg and ≤ 1.2 W/kg, the equipment approval must
        be limited to a single host platform.
   3) Each host platform must be tested independently to determine SAR compliance, according to the
        published RF exposure KDB procedures required for the host platform, based on the operating
        configurations and exposure conditions of the host family attributes and operating requirements.
        When specific test requirements are unavailable in the published RF exposure KDB procedures,
        the most conservative exposure conditions must be tested for each host platform, according to the
        operating and exposure characteristics of the host family attributes.53
   4) To qualify for multiple host platforms, the modular transmitter may be approved for multiple
        platforms either in the initial filing or through Class II permissive changes. All subsequent Class
        II permissive changes must be within the scope of the defined host platform configurations and
        exposure conditions in the original equipment approval.
c) When the highest reported 1-g SAR is > 1.2 W/kg, modules and peripheral transmitters should be
   limited to operate internally within the dedicated host configurations tested for compliance. It is
   typically not possible to restrict certain types of peripheral transmitters to a dedicated host, such as
   USB dongles and external interface plug-in cards with integral antennas that operate through user
   accessible external interface connections; therefore, transmitter design changes are often necessary
   for these types of peripheral transmitters to satisfy SAR compliance. Depending on the test
   configurations and SAR results, when only a few of the reported SAR values are > 1.2 W/kg and
   ≤ 1.4 W/kg, additional user instructions, caution statements or warning labels may be sufficient for
   incorporating such transmitters internally to the host. However, this may not be the case for user
   accessible external peripheral transmitters when a large number of the reported SAR results are above
   1.2 W/kg; for example, more than 10% to 20%. When the reported SAR is > 1.2 W/kg, a KDB
   inquiry is required to determine if additional instructions and labeling, or dedicated host testing, are
   necessary for these situations. For transmitters that are internal to the host, dedicated host testing is
   required when the SAR is > 1.4 W/kg. Dedicated host testing cannot be applied to user accessible
   external peripheral transmitters; when the reported SAR is > 1.4 W/kg, equipment approval requires a
   PAG for case-by-case consideration.
5.2.3. Other SAR test considerations
When specific test guidance and provisions are not fully specified in the published RF exposure KDB
procedures for testing modules and peripheral transmitters, the following general guidance should be
used, as applicable.


52
  When a host platform requires testing, the published RF exposure KDB procedures for the platform should be
applied to determine if testing in a representative host is required. The host families within the platform should be
tested independently when different host family attributes can introduce changes to SAR characteristics, due to
varying operating configurations and exposure conditions for which the most conservative exposure conditions are
different.
53
     See footnote 52.


                                                                     447498 D01 General RF Exposure Guidance v06
                                                                                                         Page 21
      Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 23 of 35



a) SAR compliance must be determined according to the minimum test separation distance required for
   all applicable operating configurations of the host platform. The test distance must be fully justified in
   the SAR report. All required operating restrictions must be clearly explained in test reports to support
   the test setup and results.
b) When certain components, operating parameters or control functions that manage the operation of the
   transmitter are not fully contained within the approved module or peripheral transmitter, the SAR
   characteristics of the transmitter and antenna can be affected by how these external functions are
   implemented in individual host devices. When operation and control functions are shared or provided
   by the host device or through other mechanisms, SAR compliance and equipment approval should be
   limited to the dedicated host device. These types of operations may include certain power reduction
   and proximity sensor functions implemented or provided by host devices.54
c) Peripheral transmitters that operate through user accessible external interface connections must be
   tested conservatively as required by the published RF exposure KDB procedures or according to a
   minimum test separation distance applicable to all operating configurations and exposure conditions
   required by the host platform. Certain less conservative conditions that do not require testing to show
   compliance must be fully justified in the SAR report. A test separation distance ≤ 5 mm is required
   for these types of peripheral transmitters to operate in host devices that transmit next to users. A test
   distance of up to 10 mm may be applied if it is confirmed through prior approval from the FCC that
   smaller distances are not possible for the normal operation of the host devices in a platform. When a
   peripheral transmitter, such as a USB dongle, must be connected to the host through an external cable
   or adapter, a test separation distance ≤ 15 mm should be applied to test the required device
   orientations; provided it can be demonstrated that smaller separation distances are not applicable for
   normal operations. The same consideration also applies when a cable, adapter, or accessory antenna is
   available for a peripheral transmitter to offer alternative connection and use conditions.
5.2.4. RF energy coupling enhancement considerations
For transmitters and modules with no host platform restrictions, as described in 5.2.2 a), it is necessary to
determine if additional SAR evaluation is required due to RF energy coupling enhancements at increased
test separation distances. For the highest reported SAR of each test configuration, the tip of the SAR
probe is positioned at the peak SAR location of the zoom scan, at a distance of half the probe tip diameter,
rounded to the nearest mm from the phantom surface. The test device is initially positioned in direct
contact with the phantom and subsequently moved away from the phantom in 5 mm increments. At least
three repeated single-point SAR (not 1-g SAR) results should be measured for each device position until
the measured SAR is < 50% of that measured with the device in contact with the phantom. 55 When there
is more than 15% variation in the single-point measurements at each position, additional measurements
are required to ensure a representative high range value is recorded. The highest of the single-point SAR
values, adjusted for tune-up tolerance should be reported for each position. When the highest measured
single-point SAR among all positions is 25% greater than that measured with the device positioned at
5 mm from the phantom, a complete 1-g SAR evaluation is required for that test configuration at the
device position producing the highest single-point SAR.
5.2.5. OEM instructions
The operating and exposure characteristics of the host configurations in a platform must be substantially
equivalent to the conditions tested and clearly documented in both the equipment authorization filings and

54
  Approval policies for these types of operations in different host platforms may vary due to operating requirements
and other RF coupling and exposure concerns; for example, handsets and tablets etc. See also KDB Publication
594280 D01 and D02 for software security requirements.
55
  These single point measurements can generally be configured using the multi-meter or time-sweep modes
available in most SAR systems to record the measured results.


                                                                   447498 D01 General RF Exposure Guidance v06
                                                                                                       Page 22
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 24 of 35



all OEM and installation instructions. Detailed OEM integration and installation requirements must be
included in the equipment approval filing. These instructions should include guidance for host
manufacturers and OEM integrators to provide the specific information required for end users to ensure
RF exposure compliance. Grantee responsibilities and third party obligations, to incorporate and use the
transmitter in approved host platforms and configurations, must be clearly identified in the instructions.
The approved and required antenna configurations in qualified host platform(s), such as separation
distances to users and other antennas, and antenna polarization and orientation requirements in different
host configurations, must be fully specified in the installation requirements.
5.3. SAR evaluation of modules and peripheral transmitters used in portable exposure conditions
    for simultaneous transmission operations
The procedures in 4.1 f) are applied to evaluate simultaneous transmission SAR compliance for modules
and peripheral transmitters.


6. SAR TEST GUIDANCE FOR UNIQUE HOSTS AND EXPOSURE CONDITIONS
6.1. Handheld push-to-talk (PTT) two-way radios
The operating configurations of handheld PTT two-way radios generally require SAR testing for in-front-
of the face and body-worn accessory exposure conditions. A duty factor of 50% should be applied to
determine compliance for radios with maximum operating duty factors ≤ 50%.56 Radios with higher duty
factors must apply the maximum duty factor supported by the device to determine compliance. For
example, up to 100% duty factor may be required for certain radios that support operator-assisted PSTN
calls. A duty factor of 75% may be applied for PTT radios with Bluetooth or voice activated transmission
capabilities to avoid the justification required for using a lower duty factor than what is supported by
certain features built-in within the radio. When TDMA applies, the time slot inherent duty factor should
also be taken into consideration. For PTT radios operating in the 100 MHz to 1 GHz range, according to
general population exposure requirements, SAR test exclusion may be applied for in-front-of the face and
body-worn accessory exposure conditions, according to the SAR Test Exclusion Threshold conditions and
duty factor compensated maximum conducted output power.57 When a body-worn accessory is not
supplied with the PTT radio, a test separation distance ≤ 10 mm, applicable to the device form factor,
must be applied to determine body-worn accessory SAR test exclusion. A test separation distance of 25
mm must be applied for in-front-of the face SAR test exclusion and SAR measurements. When body-
worn accessory SAR testing is required, the body-worn accessory requirements in 4.2.2 should be
applied. PTT two-way radios that support held-to-ear operating mode must also be tested according to the
exposure configurations required for handsets in KDB Publication 648474 D04. This generally does not
apply to cellphones with PTT options that have already been tested in more conservative configurations in
applicable wireless modes for SAR compliance at 100% duty factor. When occupational exposure limits
apply, the procedures in KDB Publication 643646 D01 are required.
6.2. Wrist watch and wrist-worn transmitters
Transmitters that are built-in within a wrist watch or similar wrist-worn devices typically operate in
speaker mode for voice communication, with the device worn on the wrist and positioned next to the
mouth. Next to the mouth exposure requires 1-g SAR and the wrist-worn condition requires 10-g
extremity SAR.58 The 10-g extremity and 1-g SAR test exclusions may be applied to the wrist and face

56
     The 50% duty factor only applies to exposure conditions where the radio operates with a mechanical PTT button.
57
     A KDB inquiry is recommended to confirm SAR test requirements above 1 GHz for PTT two-way radios.
58
  It must be ensured that wrist operations are limited to the wrist only. Operations with a device worn on the arm
above the wrist require 1-g SAR compliance. Other use conditions may require additional SAR testing.


                                                                    447498 D01 General RF Exposure Guidance v06
                                                                                                        Page 23
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 25 of 35



exposure conditions. When SAR evaluation is required, next to the mouth use is evaluated with the front
of the device positioned at 10 mm from a flat phantom filled with head tissue-equivalent medium. The
wrist bands should be strapped together to represent normal use conditions. SAR for wrist exposure is
evaluated with the back of the device positioned in direct contact against a flat phantom filled with body
tissue-equivalent medium. The wrist bands should be unstrapped and touching the phantom. The space
introduced by the watch or wrist bands and the phantom must be representative of actual use conditions;
otherwise, if applicable, the neck or a curved head region of the SAM phantom may be used, provided the
device positioning and SAR probe access issues have been addressed through a KDB inquiry. When other
device positioning and SAR measurement considerations are necessary, a KDB inquiry is also required
for the test results to be acceptable; for example, devices with rigid wrist bands or electronic circuitry
and/or antenna(s) incorporated in the wrist bands. These test configurations are applicable only to devices
that are worn on the wrist and cannot support other use conditions; therefore, the operating restrictions
must be fully demonstrated in both the test reports and user manuals.
6.3. Low transmission duty factor devices
For devices that transmit only intermittently in data mode, without any voice support, the time-averaged
exposure can be low. When transmissions are sporadic and duty factor is not inherently built-in to the
device, source-based time-averaging may not be easily applied. These types of operations may include
location trackers, emergency alert responders, point of sales (POS) devices, certain black and white
display e-readers, and devices supporting location-based services. SAR measurement is not required when
an acceptable worst case or most conservative transmission duty factor is determined and the SAR Test
Exclusion Threshold conditions are satisfied for the duty factor adjusted maximum output power and
minimum test separation distance required for all applicable operating configurations. To qualify for
SAR test exclusion, the supporting details for determining this type of transmission duty factor, with
respect to the design and implementation of the device, operating configurations, and exposure
conditions, must be fully documented in a SAR analysis report according to KDB Publication 865664
D02. When SAR evaluation is required to determine compliance, the duty factor established in the SAR
analysis may be applied to scale the measured SAR.59 Voice-mode communication generally does not
qualify for low duty factor considerations; however, exceptions may be considered for certain short (e.g.,
< 30 seconds) and infrequent transmissions.
6.4. After-market accessories
Transmitters and devices are approved for use according to the operating configurations and RF exposure
conditions evaluated at the time of equipment approval. For body-worn accessories, the SAR
characteristics of the host device can be affected by the device to user test separation distance. After
market accessories may change the operating characteristics of an approved device. Accessories that
contain transmitters may support standalone and/or simultaneous transmission while operating
independently or with a host device. Typical host devices may include handsets, music players, and other
small consumer electronic devices. Accessories may include various attachments in the form of snap-on
sleeves, plug-in components, host device attachments that contain built-in transmitters, and other strap-on,
clip-on, or device cover options that may contain certain passive radiating structures or antenna
elements.60
a) When an accessory is available from the original transmitter manufacturer and does not contain any
   transmitter, compliance of the host and accessory can be addressed according to Class I or Class II
   permissive change procedures. The SAR distribution and exposure conditions of the original host
   approval tested without the newly introduced accessory attached are generally not comparable or
   equivalent to the configurations tested with the accessory for determining whether there is SAR
59
     Scaling for maximum tune-up tolerance must be considered separately.
60
     See also KDB Publication 648474 D04 for after-market accessories, such as sleeves, used with cellphones.


                                                                    447498 D01 General RF Exposure Guidance v06
                                                                                                        Page 24
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 26 of 35



   degradation; therefore additional testing may be required. Accessories provided by the grantee that
   have potential to influence the SAR characteristics of a host and have never been identified in
   previous equipment approval filings typically require a Class II permissive change for inclusion in the
   host equipment authorization.
b) For third-party accessories that do not contain transmitters, the accessory suppliers should consult
   with the host equipment manufacturer to determine accessory approval options; for example, through
   a Class I or Class II permissive change submitted by the host grantee. If applicable, a change of FCC
   ID followed by a Class II permissive change by the third-party accessory supplier may be
   considered.61 The assessment required to determine whether Class I or Class II permissive change is
   applicable may include analysis of the relevant parameters, such as test separation distance, metallic
   content, changes to exposure conditions, etc. and preliminary measurements; for example, measuring
   SAR for the highest SAR configurations with equivalent SAR distributions and exposure conditions
   reported in the preceding equipment approval.
c) Separate equipment approval is required for accessories containing transmitter(s) that are available
   from the host manufacturer or third-party accessory suppliers. If the transmitter in the accessory
   supports standalone operations, with or without the host equipment, both conditions must be
   evaluated for RF exposure compliance. Some accessories with built-in transmitters are designed to
   support host devices that do not contain transmitters; therefore, separate host approval is not required.
   When simultaneous transmission applies, all transmitter combinations must be addressed for the
   accessory alone and also with the accessory operating in conjunction with the host equipment. Due to
   significant variations for the types of accessories and host use conditions, when the test configurations
   required to show compliance are unclear a KDB inquiry should be submitted to confirm the test
   requirements.
6.5. Other consumer electronic devices
The exposure conditions of transmitters and modules incorporated in certain consumer electronic devices,
such as printers, cameras, and camcorders may vary according to the installation and operating
configurations required by the host products. Details of the transmitter and antenna configurations,
antenna to user test separation distance, device operating configurations, etc., are required to determine
SAR test exclusion or SAR measurement requirements for each host product. When SAR tests are
required, a KDB inquiry is recommended to confirm the test setup. Unless the transmitter is used in a
specific/dedicated host device, the standalone and simultaneous transmission SAR procedures for
transmitters and modules should be applied. These must be fully explained in the permissive change
documentation or equipment approval filing, whichever is applicable.


7. RF EXPOSURE EVALUATION GUIDANCE FOR MOBILE CONDITIONS
7.1. Transmitters used in mobile device exposure conditions for standalone operations
Devices operating in standalone mobile device exposure conditions may contain a single transmitter or
multiple transmitters that do not transmit simultaneously. A minimum test separation distance ≥ 20 cm is
required between the antenna and radiating structures of the device and nearby persons to apply mobile
device exposure limits.62 The distance must be at least 20 cm and fully supported by the operating and
installation configurations of the transmitter and its antenna(s), according to the source-based time-
averaged maximum power requirements of § 2.1091(d)(2). In cases where cable losses or other

61
     Change of ID requires coordination between an original grantee and the third-party applicant.
62
  When the test separation distance is < 20 cm, only SAR limits apply; therefore, it is not acceptable to demonstrate
compliance for mobile device exposure conditions with respect to MPE limits for distances less than 20 cm. See
also §2.1091(d)(4) to determine if SAR may be required for certain mobile device exposure conditions.


                                                                      447498 D01 General RF Exposure Guidance v06
                                                                                                          Page 25
         Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 27 of 35



attenuations are applied to determine compliance, the most conservative operating configurations and
exposure conditions must be evaluated. The minimum test separation distance required for a device to
comply with mobile device exposure conditions must be clearly identified in the installation and operating
instructions, for all installation and exposure conditions, to enable users and installers to comply with RF
exposure requirements. For mobile devices that have the potential to operate in portable device exposure
conditions, similar to the configurations described in § 2.1091(d)(4), a KDB inquiry is required to
determine the SAR test requirements for demonstrating compliance.
When a device qualifies for the categorical exclusion provision of § 2.1091(c), the minimum test
separation distance may be estimated, when applicable, by simple calculations according to plane-wave
equivalent conditions, to ensure the transmitter and its antenna(s) can operate in manners that meet or
exceed the estimated distance.63 The source-based time-averaged maximum radiated power, according to
the maximum antenna gain, must be applied to calculate the field strength and power density required to
establish the minimum test separation distance. When the estimated test separation distance becomes
overly conservative and does not support compliance, MPE measurement or computational modeling may
be used to determine the required minimum separation distance.64
When a device does not qualify for the categorical exclusion provision of § 2.1091(c), routine evaluation
using MPE measurement or computational modeling is required to determine compliance. For mobile
devices operating in mostly stationary configurations; for example, on walls or ceiling, where a
sufficiently large separation distance is inherent in the installation conditions, MPE estimates instead of
measurements or numerical simulation may be acceptable with prior FCC confirmation through a KDB
inquiry.65 However, when numerical simulation is used for MPE evaluation, a PAG is required. The
following procedures should be considered for mobile devices when guidance is not available in the
published RF exposure KDB procedures.
a) Except when certain sectors of an antenna are permanently blocked or restricted from access by the
   nature of the installation conditions, MPE compliance must be assessed in all directions surrounding
   the antenna and radiating structures of the device. When symmetrical exposure conditions are
   expected; for example, from an omni-directional antenna, such conditions must be clearly
   demonstrated in test reports to avoid testing in all directions. RF exposure evaluation equipment with
   isotropic sensors designed to measure the orthogonal field components is required to determine the
   total exposure field.66 Either peak or spatially averaged results may be applied to determine
   compliance; and with respect to plane-wave equivalent power density limits when ≥ 300 MHz, and
   electric and magnetic field strength limits when < 300 MHz.
b) Depending on the radiating characteristics of an antenna, for non-directional antennas, the evaluation
   points in horizontal planes should be along radials extending from the antenna (axis) that are
   approximately 45 apart. The direction of maximum exposure should be aligned with one of the
   radials. When the minimum test separation distance from the antenna is > 60 cm, the evaluation
   points should be along radials that are ≤ 30 apart. For exposures in the vertical orientation, spatial
   averaging is not required in horizontal planes and should not be applied, except when the exposed

63
  The type of calculations used to estimate minimum test separation distance for MPE compliance must be
appropriate for the type of antenna(s) and exposure conditions evaluated.
64
     Computational modeling requires PAG.
65
  While simple calculations may be acceptable for estimating the far-field exposure conditions of fixed transmitters
(§ 1.1307), the distances estimated with similar calculations for mobile exposure conditions (§ 2.1091) are often not
suitable or impractical for the installation conditions required for mobile devices. When routine evaluation is
required for mobile exposure conditions, MPE estimates are unacceptable without prior FCC confirmation.
66
     Additional information on test equipment is available in OET Bulletin 65 Edition 97-01.



                                                                     447498 D01 General RF Exposure Guidance v06
                                                                                                         Page 26
      Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 28 of 35



     person is aligned horizontally. Spatial averaging is applied along the longest dimension of a person’s
     body. The evaluation points in the vertical direction or longest dimension, when applicable, should
     extend at least 10 cm beyond the exposed portions of a person’s body or until the evaluated results are
     < 10% of the MPE limit, for each specific exposure condition with a spatial resolution ≤ 10 cm.67 For
     exposures next to the ground or a ground plane, the evaluation points should generally be ≥ 10 cm
     from the ground. The evaluated points along a person’s body should be spatially averaged to
     determine compliance.
When the antenna of a device transmits in multiple frequency bands, users and bystanders generally
would not know which frequency band is transmitting at any specific time. The most restrictive test
separation distance among all frequency bands is required for the antenna installation to ensure
compliance. When specific antennas are not identified in the installation requirements, where users and
installers may choose different antennas or antennas with different gain requirements, the maximum
antenna gain allowed for each frequency band must be determined according to the most restrictive test
separation distance required for all of the frequency bands. The required antenna type, radiating
characteristics, antenna gain, and the requirement of a unique minimum test separation distance must all
be fully explained in the operating and installation instructions. Installers should be cautioned that failure
to comply with the specific antenna requirements can result in operations that exceed FCC RF exposure
limits.
7.2. Transmitters used in mobile device exposure conditions for simultaneous transmission
    operations
For mobile exposure host platform devices to qualify for simultaneous transmission MPE test exclusion,
all transmitters and antennas in the host must either be evaluated for MPE compliance, by measurement
or computational modeling, or qualify for the standalone MPE test exclusion in 7.1. When modular
transmitters are used, the minimum test separation distance required for each simultaneously transmitting
antenna installed in the host device must satisfy MPE compliance for both standalone and simultaneous
transmission operations. When simultaneous transmission MPE test exclusion applies, transmitter
modules may be incorporated in host devices according to Class I permissive change requirements to
document the test exclusion conditions.68
Simultaneous transmission MPE test exclusion applies when the sum of the MPE ratios for all
simultaneously transmitting antennas incorporated in a host device is ≤ 1.0, according to
calculated/estimated, numerically modeled, or measured field strengths or power density. The MPE ratio
of each antenna is determined at the minimum test separation distance required by the operating
configurations and exposure conditions of the host device, according to the ratio of field strengths or
power density to the MPE limit at the test frequency.69 Either the maximum peak or spatially averaged
results from measurements or numerical simulations may be used to determine the MPE ratios. Spatial
averaging should not be applied when MPE is estimated using simple calculations based on far-field
plane-wave equivalent conditions. The antenna installation and operating requirements for the host device
must meet the minimum test separation distances required for all antennas, in both standalone and
simultaneous transmission operations, to satisfy compliance.
When one of the following test exclusion conditions is satisfied for all combinations of simultaneous

67
  1.8 m should be assumed as the longest dimension for a typical standing adult. The average height of persons in
other exposure positions should be considered for evaluation.
68
  For simple antenna configurations, the Excel spreadsheet at
http://transition.fcc.gov/oet/ea/presentations/files/oct05/MPE-mobile.xls may be used to estimate the MPE
compliance boundary.
69
  MPE ratios for all antennas within a single product must be considered, regardless of whether any antennas are
separated by 20 cm or more within the product.

                                                                   447498 D01 General RF Exposure Guidance v06
                                                                                                       Page 27
     Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 29 of 35



transmission configurations, further equipment approval is not required to incorporate transmitter
modules in host devices that operate in the mixed mobile and portable host platform exposure conditions.
The grantee is responsible for documenting this according to Class I permissive change requirements.
Antennas that qualify for standalone SAR test exclusion must apply the estimated standalone SAR to
determine simultaneous transmission test exclusion.
a) The [∑ of (the highest measured or estimated SAR for each standalone antenna configuration,
   adjusted for maximum tune-up tolerance) / 1.6 W/kg] + [∑ of MPE ratios] is ≤ 1.0.
b) The SAR to peak location separation ratios of all simultaneously transmitting antenna pairs operating
   in portable device exposure conditions are all ≤ 0.04, and the [∑ of MPE ratios] is ≤ 1.0.
When RF exposure test exclusion does not apply, simultaneous transmission evaluation is required for
mixed mobile device and portable device exposure conditions. For each simultaneous transmission
configuration, the sum of the MPE ratios for the simultaneously transmitting antennas operating in mobile
device exposure conditions must be determined according to the calculated/estimated, numerically
modeled or measured field strengths or power density. For each simultaneous transmission configuration,
the enlarged zoom scan measurement and volume scan post-processing procedures in KDB Publication
865664 D01 must be applied to test the simultaneously transmitting antennas operating in portable device
exposure conditions. The [(highest measured simultaneous transmission SAR, adjusted for maximum
tune-up tolerance) / 1.6 W/kg] + [∑ of MPE ratios] must be ≤ 1.0 for each simultaneous transmission
configuration; otherwise, a PAG is required for the FCC to determine compliance on a case-by-case basis,
with respect to antenna-to-antenna and antenna-to-user separation, device form factor, operating
requirements and exposure conditions, etc.



Change Notice

05/28/2013: 447498 D01 General RF Exposure Guidance v05r01 replaces 447498 D01 General RF
Exposure Guidance v05: Relevant comments for 04/05/2013 have been taken into consideration.

02/07/2014: 447498 D01 General RF Exposure Guidance v05r02 replaces 447498 D01 General RF
Exposure Guidance v05r01: Added footnote to clarify handling of pre-grant and post-grant measurement
uncertainty, updated footnotes 24 and 30, and limiting area scan estimated 1-g SAR procedures to 3 GHz.

10/23/2015: 447498 D01 General RF Exposure Guidance v06 replaces 447498 D01 General RF Exposure
Guidance v05r01. Changes include update to reference latest IEEE Std 1528-2013, replacing PBA with
PAG, updated certain text and added several footnotes for clarification, changing section numbering
format and removing submitting approvals directly to the FCC (per FCC 14-208).




                                                            447498 D01 General RF Exposure Guidance v06
                                                                                                Page 28
      Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 30 of 35




                                                 Appendix A
               SAR Test Exclusion Thresholds for 100 MHz – 6 GHz and ≤ 50 mm
Approximate SAR Test Exclusion Power Thresholds at Selected Frequencies and Test Separation
Distances are illustrated in the following Table. The equation and threshold in 4.3.1 must be applied to
determine SAR test exclusion.

     MHz              5              10              15             20              25               mm
      150            39              77             116            155             194
      300            27              55              82            110             137
      450            22              45              67             89             112
      835            16              33              49             66              82
      900            16              32              47             63              79
                     12              24              37             49              61           SAR Test
     1500
                                                                                                 Exclusion
     1900            11              22              33             44              54        Threshold (mW)
     2450            10              19              29             38              48
     3600             8              16              24             32              40
     5200             7              13              20             26              33
     5400             6              13              19             26              32
     5800             6              12              19             25              31

     MHz              30             35              40             45              50               mm
      150            232            271             310            349             387
      300            164            192             219            246             274
      450            134            157             179            201             224
      835             98            115             131            148             164
      900             95            111             126            142             158
                      73             86              98            110             122           SAR Test
     1500
                                                                                                 Exclusion
     1900             65             76              87             98             109        Threshold (mW)
     2450             57             67              77             86              96
     3600             47             55              63             71              79
     5200             39             46              53             59              66
     5400             39             45              52             58              65
     5800             37             44              50             56              62
Note: 10-g Extremity SAR Test Exclusion Power Thresholds are 2.5 times higher than the 1-g SAR Test Exclusion
      Thresholds indicated above. These thresholds do not apply, by extrapolation or other means, to occupational
      exposure limits.




                                                                  447498 D01 General RF Exposure Guidance v06
                                                                                                      Page 29
        Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 31 of 35




                                                   Appendix B
               SAR Test Exclusion Thresholds for 100 MHz – 6 GHz and > 50 mm
Approximate SAR test exclusion power thresholds at selected frequencies and test separation distances
are illustrated in the following table. The equation and threshold in 4.3.1 must be applied to determine
SAR test exclusion.

 MHz     50    60    70    80    90    100   110     120   130   140    150    160    170    180    190    mm

 100     474   481   487   494   501   507   514     521   527   534    541    547    554    561    567

 150     387   397   407   417   427   437   447     457   467   477    487    497    507    517    527

 300     274   294   314   334   354   374   394     414   434   454    474    494    514    534    554

 450     224   254   284   314   344   374   404     434   464   494    524    554    584    614    644

 835     164   220   275   331   387   442   498     554   609   665    721    776    832    888    943

 900     158   218   278   338   398   458   518     578   638   698    758    818    878    938    998

 1500    122   222   322   422   522   622   722     822   922   1022   1122   1222   1322   1422   1522   mW

 1900    109   209   309   409   509   609   709     809   909   1009   1109   1209   1309   1409   1509

 2450    96    196   296   396   496   596   696     796   896   996    1096   1196   1296   1396   1496

 3600    79    179   279   379   479   579   679     779   879   979    1079   1179   1279   1379   1479

 5200    66    166   266   366   466   566   666     766   866   966    1066   1166   1266   1366   1466

 5400    65    165   265   365   465   565   665     765   865   965    1065   1165   1265   1365   1465

 5800    62    162   262   362   462   562   662     762   862   962    1062   1162   1262   1362   1462




                                                                 447498 D01 General RF Exposure Guidance v06
                                                                                                     Page 30
        Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 32 of 35




                                                          Appendix C
                       SAR Test Exclusion Thresholds for < 100 MHz and < 200 mm
Approximate SAR test exclusion power thresholds at selected frequencies and test separation distances
are illustrated in the following table. The equation and threshold in 4.3.1 must be applied to determine
SAR test exclusion.

 MHz     < 50   50      60     70     80     90     100     110   120    130    140    150    160    170    180    190    mm

 100     237    474     481    487    494    501    507     514   521    527    534    541    547    554    561    567

  50     308    617     625    634    643    651    660     669   677    686    695    703    712    721    729    738

  10     474    948     961    975    988    1001   1015   1028   1041   1055   1068   1081   1095   1108   1121   1135

  1      711    1422    1442   1462   1482   1502   1522   1542   1562   1582   1602   1622   1642   1662   1682   1702   mW

  0.1    948    1896    1923   1949   1976   2003   2029   2056   2083   2109   2136   2163   2189   2216   2243   2269

 0.05    1019   2039    2067   2096   2125   2153   2182   2211   2239   2268   2297   2325   2354   2383   2411   2440

 0.01    1185   2370    2403   2437   2470   2503   2537   2570   2603   2637   2670   2703   2737   2770   2803   2837




                                                                          447498 D01 General RF Exposure Guidance v06
                                                                                                              Page 31
      Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 33 of 35




                                                     Appendix D
        Applying Estimated SAR for Simultaneous Transmission SAR Test Exclusion
The following Table illustrates the approximate SAR values estimated at selected frequencies, test
separation distances and power levels for determining simultaneous transmission SAR test exclusion when
standalone SAR is not required. The equation and threshold in 4.3.2 b) must be applied to determine the
estimated SAR.
                  Estimated SAR higher than 0.4 W/kg do not apply; therefore, they are not indicated
   Red numbers in “mW” column are the approximate maximum output power at the SAR Test Exclusion Threshold for standalone
                SAR test exclusion. Top row indicates different levels of test device maximum output power in mW
    MHz             10          25          50           100          150           200           mW         Min. Distance
    150             0.1         0.3                                                               39
    300             0.1         0.4                                                               27
    450             0.2                                                                           22
    835             0.2                                                                           16
    900             0.3                                                                           16
    1500            0.3                                                                           12               5
    1900            0.4                                                                           11             (mm)
    2450                                                                                          10
    3600                                                                                           8
    5100                                                                                           7
    5400                                                                                           6
    5800                                                                                           6

    MHz             10          25          50           100          150           200           mW
    150             0.1         0.1         0.3                                                   77
    300             0.1         0.2         0.4                                                   55
    450             0.1         0.2                                                               45
    835             0.1         0.3                                                               33
    900             0.1         0.3                                                               32
    1500            0.2                                                                           24              10
    1900            0.2                                                                           22             (mm)
    2450            0.2                                                                           19
    3600            0.3                                                                           16
    5100            0.3                                                                           13
    5400            0.3                                                                           13
    5800            0.3                                                                           12

    MHz             10          25          50           100          150           200           mW
    150             0.0         0.1         0.2          0.3                                      116
    300             0.0         0.1         0.2                                                   82
    450             0.1         0.1         0.3                                                   67
    835             0.1         0.2                                                               49
    900             0.1         0.2                                                               47
    1500            0.1         0.3                                                               37              15
    1900            0.1         0.3                                                               33             (mm)
    2450            0.1         0.3                                                               29
    3600            0.2                                                                           24
    5100            0.2                                                                           20
    5400            0.2                                                                           19
    5800            0.2                                                                           19




                                                                       447498 D01 General RF Exposure Guidance v06
                                                                                                           Page 32
 Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 34 of 35



MHz      10     25      50     100     150        200        mW
 150     0.0    0.1     0.1    0.3     0.4                   155
 300     0.0    0.1     0.2    0.4                           110
 450     0.0    0.1     0.2                                  89
 835     0.1    0.2     0.3                                  66
 900     0.1    0.2     0.3                                  63
1500     0.1    0.2                                          49           20
1900     0.1    0.2                                          44          (mm)
2450     0.1    0.3                                          38
3600     0.1    0.3                                          32
5100     0.2    0.4                                          27
5400     0.2    0.4                                          26
5800     0.2                                                 25

MHz      10     25      50     100     150        200        mW
 150     0.0    0.1     0.1    0.2     0.3                   194
 300     0.0    0.1     0.1    0.3                           137
 450     0.0    0.1     0.2    0.4                           112
 835     0.0    0.1     0.2                                  82
 900     0.1    0.1     0.3                                  79
1500     0.1    0.2     0.3                                  61           25
1900     0.1    0.2     0.4                                  54          (mm)
2450     0.1    0.2                                          48
3600     0.1    0.3                                          40
5100     0.1    0.3                                          33
5400     0.1    0.3                                          32
5800     0.1    0.3                                          31

MHz      10     25      50     100     150        200        mW
 150     0.0    0.0     0.1    0.2     0.3        0.3        232
 300     0.0    0.1     0.1    0.2     0.4                   164
 450     0.0    0.1     0.1    0.3                           134
 835     0.0    0.1     0.2                                  98
 900     0.0    0.1     0.2                                  95
1500     0.1    0.1     0.3                                  73           30
1900     0.1    0.2     0.3                                  65          (mm)
2450     0.1    0.2     0.3                                  57
3600     0.1    0.2                                          47
5100     0.1    0.3                                          40
5400     0.1    0.3                                          39
5800     0.1    0.3                                          37

MHz      10     25      50     100     150        200        mW
 150     0.0    0.0     0.1    0.1     0.2        0.3        271
 300     0.0    0.1     0.1    0.2     0.3                   192
 450     0.0    0.1     0.1    0.3     0.4                   157
 835     0.0    0.1     0.2    0.3                           115
 900     0.0    0.1     0.2    0.4                           111
1500     0.0    0.1     0.2                                  86           35
1900     0.1    0.1     0.3                                  76          (mm)
2450     0.1    0.1     0.3                                  67
3600     0.1    0.2     0.4                                  55
5100     0.1    0.2                                          46
5400     0.1    0.2                                          45
5800     0.1    0.2                                          44




                                        447498 D01 General RF Exposure Guidance v06
                                                                            Page 33
 Case 3:19-cv-05322-WHA Document 110-16 Filed 06/04/20 Page 35 of 35



MHz      10     25      50     100     150        200        mW
 150     0.0    0.0     0.1    0.1     0.2        0.3        310
 300     0.0    0.0     0.1    0.2     0.3        0.4        219
 450     0.0    0.1     0.1    0.2     0.3                   179
 835     0.0    0.1     0.2    0.3                           131
 900     0.0    0.1     0.2    0.3                           126
1500     0.0    0.1     0.2                                  98           40
1900     0.0    0.1     0.2                                  87          (mm)
2450     0.1    0.1     0.3                                  77
3600     0.1    0.2     0.3                                  63
5100     0.1    0.2     0.4                                  53
5400     0.1    0.2     0.4                                  52
5800     0.1    0.2                                          50

MHz      10     25      50     100     150        200        mW
 150     0.0    0.0     0.1    0.1     0.2        0.2        349
 300     0.0    0.0     0.1    0.2     0.2        0.3        246
 450     0.0    0.0     0.1    0.2     0.3        0.4        201
 835     0.0    0.1     0.1    0.3                           148
 900     0.0    0.1     0.1    0.3                           142
                                                                          45
1500     0.0    0.1     0.2    0.4                           110
                                                                         (mm)
1900     0.0    0.1     0.2                                  98
2450     0.0    0.1     0.2                                  86
3600     0.1    0.1     0.3                                  71
5100     0.1    0.2     0.3                                  60
5400     0.1    0.2     0.3                                  58
5800     0.1    0.2     0.4                                  56

MHz      10     25      50     100     150        200        mW
 150     0.0    0.0     0.1    0.1     0.2        0.2        387
 300     0.0    0.0     0.1    0.1     0.2        0.3        274
 450     0.0    0.0     0.1    0.2     0.3        0.4        224
 835     0.0    0.1     0.1    0.2     0.4                   164
 900     0.0    0.1     0.1    0.3     0.4                   158
1500     0.0    0.1     0.2    0.3                           122          50
1900     0.0    0.1     0.2    0.4                           109         (mm)
2450     0.0    0.1     0.2                                  96
3600     0.1    0.1     0.3                                  79
5100     0.1    0.2     0.3                                  66
5400     0.1    0.2     0.3                                  65
5800     0.1    0.2     0.3                                  62




                                        447498 D01 General RF Exposure Guidance v06
                                                                            Page 34
